NUMBER
13-06-062-CV
 
COURT
OF APPEALS
 
THIRTEENTH
DISTRICT OF TEXAS
 
CORPUS
CHRISTI - EDINBURG
 

 
IN RE LANDMARK
ORGANIZATION, L.P. 
 

 
On
Petition for Writ of Mandamus
 

 
MEMORANDUM
OPINION
 
Before
Justices Hinojosa, Yañez, and Castillo
Per
Curiam Memorandum Opinion
 




Relator, Landmark Organization, L.P., filed a motion
for emergency stay and petition for writ of mandamus in the above cause on
February 9, 2006. Having examined and fully considered the motion and petition
for writ of mandamus, the Court is of the opinion that (1)  relator has not shown itself entitled to the
relief sought and, thus, (2) the motion and petition must be denied.  See Tex.
R. App. P. 52.8(a).  Accordingly,
the motion for emergency stay is DENIED and the petition for writ of mandamus
is DENIED.
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
10th day of February, 2006.